Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the correspondence filed 06/03/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Bailey, Reg. No. 59,632, on 06/07/2021.
The application has been amended as follows:


50.	(Currently Amended) A playback device for playing back encrypted video, the playback device comprising:
a set of one or more processors; and
a non-volatile storage containing a playback application for causing the set of one or more processors to perform the steps of:
obtaining, at a parser, at least a portion of a container file, wherein the at least a portion of the container file comprises:
	video data comprising a partially encrypted frame;
	cryptographic material comprising a frame key index that references a frame key by which a portion of the partially encrypted frame is encrypted; and
	a block reference that identifies an encrypted portion of the partially encrypted frame;
	wherein the partially encrypted frame contains [[an]]the encrypted portion 

obtaining the frame key index at the video decoder, wherein the frame key index is obtained from the cryptographic material using a cipher and a decryption key;
identifying, at the video decoder, the frame key by which the portion of the partially encrypted frame is encrypted using the frame key index and a key table stored on the video decoder;
identifying the encrypted portion of the partially encrypted frame using the video decoder based upon the block reference;
decrypting the encrypted portion of the partially encrypted frame using the frame key and the video decoder to obtain a decrypted frame; and
	decoding the decrypted frame for rendering on a display device using the video decoder.

54.	(Currently Amended) The playback device of claim 50, wherein the playback application is further for causing the set of one or more processors to perform the steps of:	
receiving at least a portion of a second container file at the parser, wherein the at least a portion of the second container file comprises:
	video data comprising a second partially encrypted frame;
	additional cryptographic material; and
	a second block reference that identifies an encrypted portion of the second partially encrypted frame;
	wherein the second partially encrypted frame contains [[an]]the encrypted portion 
providing the second partially encrypted frame, the additional cryptographic material, and the second block reference from the parser to the video decoder;
unwrapping a second frame key from the additional cryptographic material at the video decoder using the cipher and a second decryption key;
identifying the encrypted portion of the second partially encrypted frame using the video decoder based upon the second block reference;
decrypting the encrypted portion of the second partially encrypted frame using the second frame key and the video decoder to obtain a second decrypted frame; and


56.	(Currently Amended) The playback device of claim 54, wherein the cipher is an Advanced Encryption System (AES) cipher configured by at least one of the first decryption key and the second decryption key.

59.	(Currently Amended) The playback device of claim 54, wherein unwrapping the second frame key comprises performing a deciphering procedure that does not require a key to unscramble data.

60.	(Currently Amended) A playback device for playing back encrypted video, the playback device comprising:
a set of one or more processors; and
a non-volatile storage containing a playback application for causing the set of one or more processors to perform the steps of:
obtaining, at a parser, at least a portion of a container file, wherein the at least a portion of the container file comprises: 
video data comprising a partially encrypted frame; 
cryptographic material comprising a wrapped frame key; and 
a block reference that identifies an encrypted portion of the partially encrypted frame;
wherein the partially encrypted frame contains [[an]]the encrypted portion 
providing the partially encrypted frame, the cryptographic material, and the block reference from the parser to a video decoder, where the partially encrypted frame and the wrapped frame key are provided by the parser to the video decoder over an unsecured channel;
unwrapping the frame key from the cryptographic material at the video decoder using a cipher and a decryption key;
identifying the encrypted portion of the partially encrypted frame using the video decoder based upon the block reference;

decoding the decrypted frame for rendering on a display device using the video decoder.

65.	(Currently Amended) The playback device of claim 64[[5]], wherein the playback application is further for causing the set of one or more processors to communicate with a digital rights management component to unwrap the frame key.

68.	(Currently Amended) A method for playing back encrypted video, the method comprising:
obtaining, at a parser, at least a portion of a container file, wherein the at least a portion of the container file comprises: 
video data comprising a partially encrypted frame; 
cryptographic material comprising a wrapped frame key; and 
a block reference that identifies an encrypted portion of the partially encrypted frame;
wherein the partially encrypted frame contains [[an]]the encrypted portion 
providing the partially encrypted frame, the cryptographic material, and the block reference from the parser to a video decoder, where the partially encrypted frame and the wrapped frame key are provided by the parser to the video decoder over an unsecured channel;
unwrapping a frame key from the cryptographic material at the video decoder using a cipher and a decryption key;
identifying the encrypted portion of the partially encrypted frame using the video decoder based upon the block reference;
decrypting the encrypted portion of the partially encrypted frame using the frame key and the video decoder to obtain a decrypted frame; and
decoding the decrypted frame for rendering on a display device using the video decoder.

Allowable Subject Matter
Claims 50-75 are allowed over the prior art of record for the reasons indicated in the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner




/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497